Citation Nr: 0725862	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-32 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision 
entered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

For the reason outlined below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As part of a VA Form 21-4138, submitted by the veteran's 
representative, and received by VA in May 2007, it was noted 
that the veteran was in receipt of continuing treatment for 
his "COPD" (chronic obstructive pulmonary disease) and 
other diagnosed breathing problems at the VA Medical Center 
in Bath, New York.  The representative added that "his 
doctors advise him to continue the [a]ppeal of this issue."  

A review of the claims file shows that the most recent VA 
treatment records on file from the VA medical facility in 
Bath, New York are dated in June 2005.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  As such, medical records associated with VA 
treatment afforded the veteran subsequent to June 2005 from 
the Bath, New York VA facility must be obtained.  

In remanding for these VA records the Board also acknowledges 
the finding of the United States Court of Appeals for 
Veterans Claims in Crutcher v. Nicholson, U.S. Vet. App. No. 
03-1025 (Jan. 24, 2006), which held that where a VA physician 
has linked a current disability to service, VA has an 
obligation to request a written statement from that physician 
memorializing his opinion.  While the veteran's 
representative as part of the May 2007 VA Form 21-4138 did 
not go so far as to assert that a VA physician had in fact 
linked the veteran's claimed respiratory disorders to his 
military service, the Board finds noteworthy the comment that 
"his doctors" "advise him" to continue his claim.  The 
implication, at least to the Board, is that a VA physician 
may have expressed to the veteran his or her favorable 
opinion about the ability of the veteran to prevail in his 
current claim, is sufficient to request that the RO seek to 
obtain these medical records from the Bath VA medical 
facility.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should take the necessary 
steps to obtain any VA medical records 
associated with treatment provided to the 
veteran since June 2005 at the VA Medical 
Center located in Bath, New York.  If the 
RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a)  notify 
the claimant of the specific records that 
it is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  The veteran should be requested to 
identify any physician who has opined 
that it is at least as likely as not, 
i.e., there is a 50/50 chance, that a 
current lung disorder, to include COPD, 
is related to service.  If the veteran 
identifies such a health care 
professional, the RO should undertake 
appropriate action to secure an opinion 
from that provider with reasons and bases 
for the opinion offered.

3.  Then, upon review of the additional 
medical evidence added to the record, the 
RO should undertake any further 
development deemed necessary in the 
veteran's case including, if so 
warranted, affording him a VA examination 
to determine the etiology of any 
diagnosed respiratory disorder.  If a 
respiratory disorder is diagnosed, the 
examiner must offer an opinion addressing 
whether it is at least as likely as not, 
i.e., is there a 50-50 chance, that any 
currently diagnosed respiratory 
disability is related to the appellant's 
military service.  A written rationale 
explaining the reasoning behind any 
opinion offered must be provided.

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) that includes all evidence added 
to the file since the February 2006 SSOC.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



